ON MANDATE FROM U.S. SUPREME COURT
This cause was originally decided by this Court under date of June 24, 1935. Kelly v. Knott, 120 Fla. 580, 163 Sou. Rep. 64. Upon writ of certiorari granted by the Supreme Court of the United States to review that part of the order appealed from which dealt with the claim of the United States, it was on May 25, 1936, adjudged and decreed that the decree of the Supreme Court of Florida, in said cause, insofar as it concerned the claim of the United States in controversy in this cause, should be and the same was thereby reversed and the said cause remanded to the Supreme Court of Florida for further proceedings not inconsistent with the opinion of the said United States Supreme Court. For said opinion see Withers v. Knott, 297 U.S. 706, 56 Sup. Ct. Rep. 498, 80 L. Ed. 993.
The mandate of the Supreme Court of the United States in the premises having now been received and filed, it is thereupon agreeably to said opinion, judgment and mandate of the U.S. Supreme Court, further adjudged and decreed by this Court that the opinion and judgment of this Court heretofore rendered and filed on June 24, 1935, be and the same is hereby modified to conform to the opinion and holding of the Supreme Court of the United States with reference to the claim of the United States brought into controversy and reviewed on said writ of certiorari but in all other particulars and respects that the original opinion and judgment of this Court rendered and filed on said June 24, 1935, having been approved by said U.S. Supreme *Page 243 
Court, be and the same is hereby adhered to and directed to be carried into execution pursuant to the mandate of this Court to be issued in conformity to the original opinion and judgment of the Supreme Court of Florida as modified to conform to the opinion of the Supreme Court of the United States in the particulars hereinbefore referred to and set forth concerning the claim of the United States as appellant in said cause on certiorari.
Let the mandate of this court now issue pursuant to the aforesaid judgment of this court as modified to conform to the opinion and judgment of the U.S. Supreme Court.
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN, BUFORD, and DAVIS, J.J., concur.